Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-7-2007

Bhatt v. Brownsville Gen Hosp
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1472




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Bhatt v. Brownsville Gen Hosp" (2007). 2007 Decisions. Paper 988.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/988


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                             NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT

                    ___________

                    No. 06-1472
                    ___________


             NARESH I. BHATT, M.D.,

                      Appellant


                          v.

      BROWNSVILLE GENERAL HOSPITAL

                    ___________


    On Appeal from the United States District Court
         for the Western District of Pennsylvania
               (D.C. Civil No. 03-cv-1578)
  District Judge: The Honorable Thomas M. Hardiman

                    ___________

      Submitted Under Third Circuit LAR 34.1(a)
                   May 16, 2007

Before: FISHER, NYGAARD, and ROTH, Circuit Judges.


                 (Filed June 7, 2007)
                                       ___________

                               OPINION OF THE COURT
                                    ___________


NYGAARD, Circuit Judge.

       Dr. Naresh Bhatt sued Brownsville General Hospital, claiming that it revoked his

staff privileges and interfered with his medical practice in violation of 42 U.S.C. §1981,

and in violation of its own Fair Hearing Plan. The District Court granted summary

judgment against Bhatt’s claims. We will affirm.

                                             I.

       Dr. Bhatt served on the medical staff at regional hospitals in Pennsylvania,

including Brownsville General Hospital, for over twenty years. In 1998, the Hospital’s

Medical Executive Committee began investigating Bhatt’s patient care practices, and

required him to complete ten hours of diabetic patient management. In 2000, the MEC

learned that Bhatt had been forced to resign from Uniontown Hospital, and the Hospital’s

Utilization Review Committee referred several of Bhatt’s charts to the MEC for further

investigation.

       The MEC formed a subcommittee which met with Bhatt regarding fluid

management problems, transfusion issues, and inappropriate testing. Several months later,

the URC referred more charts to the MEC for review, and the MEC forwarded four charts



                                             2
to Dr. Mark Roberts, at the University of Pittsburgh, for an outside assessment. Roberts

reported that, “in three of the four charts there are multiple examples of care that are, in

my opinion, substantially below reasonable standards of care for the complaints and

diagnoses for which the patients presented.” Roberts also stated that Bhatt missed

“obvious and significant signs of worsening clinical status” and that “inappropriate fluid

management was a significant contributor” to the death of one patient.

       The MEC met to consider all of the various reports, and voted to recommend

revocation of Bhatt’s staff membership and clinical privileges. Pursuant to its procedures,

the Hospital granted Bhatt a hearing before its Fair Hearing Council (FHC). Bhatt and the

MEC were represented by counsel, presented documentary evidence, examined and cross-

examined witnesses, and presented oral arguments. After the parties were permitted to

submit written statements, the FHC deliberated for over two hours, and voted to affirm

the MEC’s recommendation. The MEC’s recommendation was later affirmed by the

Hospital’s Appellate Review Committee and Board of Directors, respectively.

                                             II.

       First, Bhatt claims the Hospital chose to revoke his staff privileges because he is a

native of India. As evidence, he alleges that Dr. John Ewald and James Davis, Esq., made

ethnically derogatory remarks toward him. Ewald was chief of staff at the Hospital and

chairman of the MEC when it recommended revocation of Bhatt’s privileges, and Davis

was later a member of the Board of Directors.



                                              3
       Like the District Court, we accept Bhatt’s averments as true and sufficient to

establish a prima facie claim of discrimination, and the parties agree that the Hospital

proffered legitimate, non-discriminatory reasons sufficient to rebut Bhatt’s prima facie

claim. However, we also agree with the District Court that Bhatt failed to show that the

Hospital’s proffered rationale was merely pretextual. First, the alleged statements by

Ewald and Davis are not entitled to much weight. Even if accepted as true, they were both

isolated, stray remarks by non-decision-makers. Second, Bhatt presented no evidence that

any non-Indian physicians, with similar patient care problems, enjoyed better treatment by

the Hospital. Finally, Bhatt presented one witness, Dr. Haus, whose testimony was

contradicted by the conclusions of fifteen other physicians, several of whom were Indian.

       Bhatt also claims that the Hospital interfered with his medical practice by, inter

alia, disrespecting his patients, delaying patient tests, and withholding his mail after his

privileges were suspended. As the District Court pointed out, however, there is no

evidence that suggests either Dr. Ewald or Mr. Davis were involved in these actions, or

that anyone else involved was motivated by ethnic prejudices against Bhatt. Bhatt failed

to produce evidence to support a prima facie discrimination claim on this point.

       Finally, Bhatt claimed the Hospital breached its own Fair Hearing Plan by

appointing FHC members biased against him, delaying his hearing, and preventing him

from calling witnesses and introducing certain exhibits. The Health Care Quality

Improvement Act grants a health care provider presumptive immunity from suits brought



                                              4
as a result of a “professional review action.” We agree with the District Court that Bhatt

failed to demonstrate that the Hospital was not entitled to immunity under the Act.

                                            III.

       Bhatt failed to present evidence sufficient to avoid summary judgment against his

discrimination and state law breach of contract claims. We will affirm.




                                             5